The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendments filed on December 7, 2020.

Status of Claims
Claims 1-3, 7-9, and 13-18 are amended. Claims 1-18 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2020 (2) were filed before the mailing date of the Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
(A). Regarding objection to spec: Applicant appropriately corrected the spec, the objection is withdrawn.
(B). Regarding objection to drawings: Applicant appropriately corrected Fig. 4, the objection is withdrawn.
(C). Regarding claim objections: Applicant’s amendments to claims made the objections moot, the objections are withdrawn.
(D). Regarding 35 U.S.C. § 101 rejection: Applicant's amendment appropriately addressed the rejection to the claims 13-18 under 35 U.S.C. § 101. The rejection to the claims 13-18 under 35 U.S.C. § 101 is withdrawn.
(E). Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant's amendments necessitated new grounds of rejections presented in the following art rejection.


(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The amended claim 1 recites “integrating, based on the metadata sets, …”.  The claimed feature is not described in the specification of the application.  The amended claims 7 and 13 recite the same feature as in amended claim1, and are rejected for the same reason. Claims 2-6, 8-12, and 14-18 are rejected because of their dependency upon their independent claims 1, 7, or 13.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 12-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian et al (US 20130339365 A1, hereinafter, “Balasubramanian”) in view of Resnick et al (US 20030236576 A1, hereinafter, “Resnick”) and Coulthard et al (US 20040003371 A1, hereinafter, “Coulthard”).

Regarding claim 1 (Currently Amended), Balasubramanian teaches 
A computer-implemented method comprising:
identifying component bundles associated with the  bundle is associated with at least one design system, wherein the component bundles include metadata sets revealing one or more of recommendations, annotations, or component overrides relating to the (para [0032], “... Specifically, among other functions, engine 50 may (among other things): receive a first program code file 54A from a first integrated development environment (IDE 58A), the first program code file 54A having a set of attributes (e.g., expressed in an annotation 56A associated with the first program code ;
… wherein the generic IDE extension is consistent with and accessible to multiple types of the (para [0032] discloses that multiple design systems use the integrated system repository which reads on the generic IDE extension, hence the system repository is consistent with and accessible to multiple types of the design systems).
Balasubramanian does not explicitly teach
integrating, based on the metadata sets, the component bundles component bundles; 
generating a set of protocols based on the single structure of component bundles; and 
associating the set of protocols to one or more integrated development environments (IDEs) to generate 
Resnick teaches 
integrating, based on the metadata sets, the component bundles component bundles (para [0053], “Actual configuration of the applications is carried out via an Integrated Development Environment (IDE) 127 that communicates with the database server 122 via distributed component object model (DCOM) protocols…”); 
generating a set of protocols based on the single structure of component bundles (para [0053], “Actual configuration of the applications is carried out via an Integrated Development Environment (IDE) 127 that communicates with the database server 122 via distributed component object model (DCOM) protocols…”); 

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian and Resnick before him/her before the effective filing date of the claimed invention, to incorporate the features of Resnick into Balasubramanian because Resnick’s teaching provides techniques  “that significantly enhance design productivity and allow re-using of previously developed application building blocks” (Resnick, para [0010]).
Neither Balasubramanian nor Resnick explicitly teaches 
associating the set of protocols to one or more integrated development environments (IDEs) to generate 
Coulthard teaches 
associating the set of protocols to one or more integrated development environments (IDEs) to generate  (para [0043], “…Depending on how the tool communicates with the remote system, this information could include the transmission control protocol/internet protocol (tcp/ip) hostname of the remote system, and the port number that the tool uses to talk to its code or daemon or service running on that remote system…”).
The combination of Balasubramanian and Resnick along with Coulthard are analogous art because all deal with integrated development environment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian, Resnick and Coulthard before him/her before the effective filing date of the claimed invention, to incorporate the features of Coulthard into Balasubramanian and Resnick because Coulthard’s teaching provides a system that satisfies “a need in the software development industry for sharing connections to tools among remote systems and for a common user interface for remote systems” (Coulthard, para [0045-0046]).

Regarding claim 2 (Currently Amended), Balasubramanian as modified by Resnick and Coulthard teaches claim 1, Coulthard further teaches further comprising: 
collecting themetadata sets associated with the at least one of the  (para [0048], “…populating the connection object with general attributes of a connection from the integrated development environment to the remote system; determining if the at least one tool has an associated subsystem factory having specific attribute information pertaining to the tool…” and Resnick teaches “A template-based supervisory process control and manufacturing information application development facility is disclosed that includes a number of time-saving application development tools…”, See Abstract of Resnick wherein each application development tool reads on a design system, Also Figs 3-7 of Resnick show attributes of primitives which imply collecting process. For motivation to combine, refer to office action regarding claim 1); 
Resnick further teaches
parsing the metadata sets into token metadata sets (para [0073], “FIG. 5 summarizes a set of attributes associated with an engine primitive. An external name attribute 500 stores a string used for external reference. An internal name attribute 502 stores a string used for internal reference…” wherein the set of attributes associated with an engine primitive reads on token metadata set) and components metadata sets (para [0062], “…Turning first to FIG. 3 depicts a common object primitive definition…”); and 
mapping, at token registries, the token and components metadata sets to the  (para [0072], “…An Engines attribute 410 stores a list of all engines deployed on the platform. An EngineStates attribute 412 stores a list of the current operational states of all engine objects hosted by the platform.” wherein the platform reads on a design system, and the list reads on the token registries. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 6 (Original), Balasubramanian as modified by Resnick and Coulthard teaches claim 1, Resnick further teaches wherein the generic IDE extension is offered as an IDE extension tool to a computing device via a user interface including one or more of a graphical user interface (GUI), a web browser, and an application-based interface, and an application programming interface (API) (para [0053], “Actual configuration of the applications is carried out via an Integrated Development Environment (IDE) 127 that communicates with the database server 122 via distributed component object model (DCOM) protocols…” Fig. 20 and para [0145] describe user interfaces for the system. For motivation to combine, refer to office action regarding claim 1).

Regarding claim 7 (Currently Amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 7. Note that, Balasubramanian teaches A database system comprising: 
a server computing device having a processing device and a storage device having instructions, the processing device to execute the instructions to facilitate a mechanism to perform operations (Figs. 1 and 2).

Regarding claim 8 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 12 (Original), it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 13 (Currently Amended), it is directed to a machine-readable medium to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 13. Note that, Balasubramanian teaches A non-transitory computer-readable medium having stored thereon instructions which, when executed, cause a computing device to perform operations (Figs. 1 and 2).

Regarding claim 14 (Currently Amended), it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 18 (Currently Amended), it recites same features as claim 6, and is rejected for the same reason.

Claims 3-4, 9-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view Resnick and Coulthard as applied to claims 2, 8, 13, and 14 respectively, in further view of Stites et al (US 20180337920 A1, hereinafter, “Stites”) and RAO (US 20200042648 A1, hereinafter, “RAO”).

Regarding claim 3 (Currently Amended), Balasubramanian as modified by Resnick and Coulthard teaches claim 2, but does not explicitly teach, further comprising:
performing validation checks on the token and components metadata sets at the token registries; and 
scanning the token and components metadata sets for information to propose one or more of recommendations, annotations, and component overrides for the 
Stites teaches 
performing validation checks on the token and components metadata sets at the token registries (para [0021], “On receiving the request 340, the device identity server 150 authenticates the device 110 (e.g., by validating the metadata) and generates a secure assertion with the proper level of trust indicated by a stored policy…”);
The combination of Balasubramanian, Resnick and Coulthard along with Stites are analogous art because all deal with integrated development environment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian, Resnick, Coulthard and Stites before him/her before the effective filing date of the claimed invention, to incorporate the features of Stites into Balasubramanian, Resnick and Coulthard because Stites’s teaching provides techniques that “enable an identity provider to generate and validate the assertion of an authenticated device identity using metadata added by the device” (Stites, para [0046]).
None of Balasubramanian, Resnick, Coulthard and Stites explicitly teaches 
scanning the token and components metadata sets for information to propose one or more of recommendations, annotations, and component overrides for the 
RAO teaches 
scanning the token and components metadata sets for information to propose one or more of recommendations, annotations, and component overrides for the  (para [0229], “In this example, the extension recommendation code 304 uses file extensions 310 or file metadata or other mechanisms to determine which media type(s) 308 are associated with a given file 306. Then, if no relevant tool extensions 210 have been assigned to the media types for this user, the extension recommendation code 304 queries one or more marketplaces 204 in search of such extensions…”).
The combination of Balasubramanian,Resnick, Coulthard and Stites along with RAO are analogous art because all deal with integrated development environment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian,Resnick, Coulthard, Stites and RAO before him/her before the effective filing date of the claimed invention, to incorporate the features of RAO into Balasubramanian,Resnick, Coulthard and Stites because RAO’s teaching provides techniques that improve developer productivity (RAO, para [0001-0002]).

Regarding claim 4 (Original), Balasubramanian as modified by Resnick, Coulthard, Stites and RAO teaches claim 3, Stites further teaches wherein the validation checks comprise one or more of component override validation check, design token validation check, invalid validation check, token validation check (para [0021], “On receiving the request 340, the device identity server 150 authenticates the device 110 (e.g., by validating the metadata) and generates a secure assertion with the proper level of trust indicated by a stored policy…” For motivation to combine, see office action regarding claim 3), utility class validation check, and priority validation check, 
RAO further teaches wherein the token and component metadata sets are scanned after running the validation checks (para [0229], “…the extension recommendation code 304 queries one or more marketplaces 204 in search of such extensions. …. Also, a .

Regarding claim 9 (Currently Amended), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 10 (Original), it recites same features as claim 4, and is rejected for the same reason.

Regarding claim 15 (Currently Amended), it recites same features as claim 3, and is rejected for the same reason.

Regarding claim 16 (Currently Amended), it recites same features as claim 4, and is rejected for the same reason.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balasubramanian in view of Resnick, Coulthard, Stites and RAO as applied to claims 3, 9, and 14 respectively, in further view of Grosset et al (US 20140278813 A1, hereinafter, “Grosset”), Ross et al (US 20190095197 A1, hereinafter, “Ross”) and Schneider et al (US 20090144640 A1, hereinafter, “Schneider”).

Regarding claim 5 (Original), Balasubramanian as modified by Resnick, Coulthard, Stites and RAO teaches claim 3, but does not explicitly teach wherein the recommendations refer to offering one or more recommendations associated with class rules or style rules for a design system, wherein the annotations refer to offering one or more locations within an entry for ignoring codes lines associated with the design system, and wherein the component overrides refer to offering a location in the entry where a base style of the design system is overridden.
Grosset teaches 
wherein the recommendations refer to offering one or more recommendations associated with class rules or style rules for a design system (para [0078], “…The modules and operations within grouping 60 may provide user 12A with a template-driven, nondeterministic recommendation engine capable of providing any number of output classes, depending on the class definitions, rules, and/or templates received.”).
The combination of Balasubramanian, Resnick, Coulthard, Stites and RAO along with Grosset are analogous art because all deal with software development.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian, Resnick, Coulthard, Stites, RAO and Grosset before him/her before the effective filing date of the claimed invention, to incorporate the features of Grosset into Balasubramanian, Resnick, Coulthard, Stites and RAO because Grosset’s teaching provides techniques that “may improve quality and ease of report generation, as well as other tasks in which users may benefit from receiving assistive recommendations, by providing an externalized, template-driven, nondeterministic recommendation engine that administrators or other entities may employ to assist users” (Grosset, para [0033]).
None of Balasubramanian, Resnick, Coulthard, Stites, RAO and Grosset explicitly teaches wherein the annotations refer to offering one or more locations within an entry for ignoring codes lines associated with the design system, and wherein the component overrides refer to offering a location in the entry where a base style of the design system is overridden.
Ross teaches 
wherein the annotations refer to offering one or more locations within an entry for ignoring codes lines associated with the design system (para [0021], “…Such metadata may be used to determine if a detected change at the source repository may impact the code that the target repository has copied (i.e. impact the code at the target repository). For instance, the metadata may be used in conjunction with the monitoring process so as to filter detected changes or events at the source repository, thus enabling identification of change or events at the source repository that may impact copied code at the target repository whilst ignoring/discarding other changes or events at the source repository that do not impact the copied code at the target repository…”).

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian, Resnick, Coulthard, Stites, RAO, Grosset and Ross before him/her before the effective filing date of the claimed invention, to incorporate the features of Ross into Balasubramanian, Resnick, Coulthard, Stites, RAO and Grosset because Ross’s teaching provides techniques for generating metadata to facilitate filtering detected changes at the source repository (Ross, para [0021]).
None of Balasubramanian, Resnick, Coulthard, Stites, RAO, Grosset and Ross explicitly teaches wherein the component overrides refer to offering a location in the entry where a base style of the design system is overridden.
Schneider teaches 
wherein the component overrides refer to offering a location in the entry where a base style of the design system is overridden (para [0033], “At block 318, processing logic sends the web page to the client for presentation. During presentation, the original styles sheets may be used to provide a default layout of the UI, and the customized style sheets may be used to override specific elements of the UI with desired modifications (e.g., color, font, background, layout, graphics, etc.)”).
The combination of Balasubramanian, Resnick, Coulthard, Stites, RAO, Grosset and Ross along with Schneider are analogous art because all deal with software development.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Balasubramanian, Resnick, Coulthard, Stites, RAO, Grosset, Ross and Schneider before him/her before the effective filing date of the claimed invention, to incorporate the features of Schneider into Balasubramanian, Resnick, Coulthard, Stites, RAO, Grosset and Ross because Schneider’s teaching provides techniques for facilitating distributed hosting of web application styles by customizing style sheets over original style sheets (Schneider, Abstract).

Regarding claim 11 (Original), it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 17 (Currently Amended), it recites same features as claim 5, and is rejected for the same reason.

Response to Arguments
Applicant's arguments regarding art rejections filed 12/7/2020 have been fully considered and are moot upon new ground(s) of rejections made in this office action above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192